Citation Nr: 1222028	
Decision Date: 06/25/12    Archive Date: 07/02/12

DOCKET NO.  09-50 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a compression fracture, residuals of a back injury.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. N. Driever


INTRODUCTION

The Veteran had active service from February 1967 to February 1971 and from October 1971 to October 1973. 

This claim comes before the Board of Veterans' Appeals (Board) on appeal of an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office in Houston, Texas.

The Veteran testified in support of this claim during a videoconference hearing held before the undersigned Acting Veterans Law Judge in April 2012.  

A review of the Virtual VA paperless claims processing system reveals no additional documents pertinent to the claim on appeal.

The Board REMANDS this claim to the RO via the Appeals Management Center in Washington, D.C.


REMAND

The Veteran seeks service connection for a back disorder.  He contends that he injured his back during service in June 1968, while on temporary assigned duty with Lima Company, 3rd Battalion, 26th Marines, in Vietnam.  Allegedly, while engaged in Operation Mandolin Thrust in a steep, rugged, mountainous area north of DaNang, he slipped and fell in excess of 100 feet with a 75-pound pack on his back.  He claims that he did not initially seek treatment for the injury because, at the time it occurred, he was an artillery forward observer in combat and could not be relieved of his duties.  He contends that, later, he was medivaced to the Naval Hospital in DaNang for examination and then returned to duty.  He asserts that, since the initial injury, diagnosed as a compression fracture, he has continuously had back problems.  Allegedly, after 1990, he sustained additional back injuries that aggravated these problems.  Prior to the adjudication of this claim, additional development is required.  See 38 C.F.R. § 19.9 (2011).

Under 38 U.S.C.A. § 5103A (West 2002), VA's duty to assist includes providing a claimant a medical examination or obtaining a medical opinion when an examination or opinion is necessary to make a decision on a claim and the claims file contains competent evidence that the claimant has a current disability and indicates that the disability may be associated with the claimant's service.  

The types of evidence that indicate that a current disability may be associated with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

Evidence of a link between a current disability and service must be sufficient and, depending on the nature thereof, may include an assertion by the Veteran linking the two.  Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010) (holding that a conclusory, generalized statement relating an in-service illness to present medical problems is not sufficient to necessitate obtaining a VA examination and that medical examinations are not to be routinely and automatically provided to all veterans in disability cases involving nexus issues).  The threshold for finding a link between a current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, 20 Vet. App. at 83.  

In this case, such an examination is necessary.  As alleged, service treatment records show that the Veteran reported low back pain during service.  Post-service treatment records show that he has a back disorder, variously diagnosed.  The Veteran asserts that he has been experiencing back symptoms continuously since his active service, when he reportedly injured his back.  His assertions in this regard represent continuity of lay-observable symptomatology.  To date, however, VA has not obtained a medical opinion contemplating these assertions or otherwise discussing whether any current back disorder is related to the Veteran's active service, including the documented in-service back complaint or reported in-service back injury and symptoms.  

The Board thus REMANDS this claim for the following action:

1.  Arrange for the Veteran to undergo a VA examination in support of his claim for service connection for a back disorder.  Forward the claims file to the examiner for review of all pertinent documents therein and ask the examiner to confirm in his written report that he conducted such a review.  Remind the examiner that certain symptoms, including pain, are capable of lay observation and that any opinion provided on etiology should contemplate such symptoms.  Ask the examiner to conduct a thorough evaluation, including all indicated tests, and then proceed as follows:  

a) record in detail the nature of the Veteran's in-service back injury and treatment therefor and all back symptoms the Veteran reportedly experienced during and since active service, including, if appropriate, pain; 

b) diagnose all back disabilities shown to exist; 

c) assuming the Veteran experienced all lay-observable symptoms as described, opine whether any back disability is at least as likely as not related to the Veteran's active service, including the documented back complaint and/or reported back injury and lay-observable back symptoms; 

d) provide detailed rationale, with specific references to the record, for the opinions expressed; and   

e) if an opinion cannot be expressed without resort to speculation, discuss why such is the case and whether there is additional evidence that would aid in providing such opinion.

2.  Review the examination report to ensure that it includes all requested information and, if not, return it to the examiner for correction.  

3.  Readjudicate this claim based on all of the evidence of record.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, issue a supplemental statement of the case.  Thereafter, subject to current appellate procedure, return this case to the Board for further consideration.  

The Board intimates no opinion as to the ultimate disposition in this case, but advises the Veteran that he has the right to submit additional evidence and argument on the remanded claim.  Kutscherousky v. West, 12 Vet. App. 369, 372 (1999).  
 
This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


